Case 1:14-cv-00535-SOM-WRP Document 399 Filed 09/10/19 Page 1 of 4   PageID #:
                                  7570



 DEPARTMENT OF THE CORPORATION COUNSEL 205

 MOANA M. LUTEY                  6385
 Corporation Counsel
 BRIAN A. BILBERRY               7260
 Deputy Corporation Counsel
 County of Maui
 200 S. High Street
 Wailuku, Hawaii 96793
 Telephone: (808) 270-7741
 Facsimile: (808) 270-7152
 Email: brian.bilberry@co.maui.hi.us

 Attorneys for Defendant
  COUNTY OF MAUI

              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII


  SPIRIT OF ALOHA TEMPLE, a         CIVIL NO. 14-00535 SOM-WRP
  Hawaii nonprofit corporation, and
  FREDRICK R. HONIG,                NOTICE OF WITHDRAWL
                                    WITHOUT PREJUDICE OF
                  Plaintiffs,       DEFENDANT COUNTY OF
                                    MAUI’S MOTION FOR
      vs.                           ATTORNEY’S FEES AND NON-
                                    TAXABLE COSTS FILED
  COUNTY OF MAUI and MAUI           SEPTEMBER 8, 2019
  PLANNING COMMISSION,
                                    Trial Date: August 6, 2019
                  Defendants.
                                    Hon. Judge Susan O. Mollway
Case 1:14-cv-00535-SOM-WRP Document 399 Filed 09/10/19 Page 2 of 4   PageID #:
                                  7571



       DEFENDANT COUNTY OF MAUI’S NOTICE OF
    WITHDRAWAL WITHOUT PREJUDICE OF DEFENDANT
   COUNTY OF MAUI’S MOTION FOR ATTORNEY’S FEES AND
      NON-TAXABLE COSTS FILED SEPTEMBER 8, 2019

       Pursuant to the Court’s Electronic Order dated September 9, 2019

 [ECF No. 398], the County of Maui withdraws without prejudice its

 Motion for Attorney’s Fees and Non-Taxable Costs, filed on September 6,

 2019 [ECF No. 397]. The motion will be refiled pursuant to the recent

 amendment to Local Rule 54.2.

       DATED: Wailuku, Maui, Hawaii, September 10, 2019.

                                   MOANA L. LUTEY
                                   Corporation Counsel
                                   Attorney for Defendant
                                      COUNTY OF MAUI

                                   By /s/ Brian A. Bilberry
                                    BRIAN A. BILBERRY
                                    Deputy Corporation Counsel




                                      2
Case 1:14-cv-00535-SOM-WRP Document 399 Filed 09/10/19 Page 3 of 4   PageID #:
                                  7572




              IN THE UNITED STATES DISTRICT COURT

                    FOR THE DISTRICT OF HAWAII


  SPIRIT OF ALOHA TEMPLE, a         CIVIL NO. 14-00535 SOM-RLP
  Hawaii nonprofit corporation, and
  FREDRICK R. HONIG,                CERTIFICATE OF SERVICE

                   Plaintiffs,

        vs.

  COUNTY OF MAUI and MAUI
  PLANNING COMMISSION,

                   Defendants.

                      CERTIFICATE OF SERVICE

       I hereby certify that a copy of foregoing document was duly served

 electronically upon the following parties through CM/ECF:


       Jonathan S. Durrett, Esq.         (jdurrett@drmhawaii.com)
       Adam G. Lang, Esq.                (alang@drmhawaii.com)
       Davies Pacific Center
       841 Bishop Street, Suite 1101
       Honolulu, HI 96813

       Roman R. Storzer, Esq.        (storzer@storzerandgreene.com)
       Robert L. Greene, Esq.        (greene@storzerandgreene.com)
       John Stepanovich              (stephanovich@storzerlaw.com)
       Sara Child                    (child@storzerlaw.com)
       1025 Connecticut Avenue, Northwest
       Suite One Thousand
Case 1:14-cv-00535-SOM-WRP Document 399 Filed 09/10/19 Page 4 of 4   PageID #:
                                  7573



       Washington, D.C. 20036
         Attorney for Plaintiffs
       Clare E. Connors
       Attorney General of Hawaii
       Robert T. Nakatsuji             (Robert.T.Nakatsuji@hawaii.gov)
       Deputy Attorney General
       State of Hawaii
       425 Queen Street
       Honolulu, Hawaii 96813
         Attorney for Intervenor-Defendant
           STATE OF HAWAII

       DATED: Wailuku, Maui, Hawai´i, September 10, 2019.

                                   MOANA M. LUTEY
                                   Corporation Counsel
                                   Attorney for Defendant
                                     COUNTY OF MAUI

                                   By /s/ Brian A. Bilberry
                                     BRIAN A. BILBERRY
                                     Deputy Corporation Counsel




                                      2
